Name: 93/200/EEC: Commission Decision of 10 March 1993 approving the programme for the eradication of Aujeszky' s disease in Luxembourg
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural policy;  Europe;  health;  means of agricultural production;  agricultural activity
 Date Published: 1993-04-07

 Avis juridique important|31993D020093/200/EEC: Commission Decision of 10 March 1993 approving the programme for the eradication of Aujeszky' s disease in Luxembourg Official Journal L 087 , 07/04/1993 P. 0014 - 0014COMMISSION DECISION of 10 March 1993 approving the programme for the eradication of Aujeszky's disease in Luxembourg(93/200/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-community trade in bovine animals and swine (1), as last amended by Directive 92/65/EEC (2), and in particular Article 9 thereof, Whereas an eradication programme was commenced in Luxembourg for Aujeszky's disease in February 1993; Whereas by letters dated 29 September 1992 and 6 January 1993, Luxembourg has submitted information on its eradication programme for Aujeszky's disease; Whereas the programme should allow Aujeszky's disease to be eradicated from Luxembourg in the future; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme for the eradication of Aujeszky's disease from Luxembourg is hereby approved for a period of three years. Article 2 Luxembourg shall bring into force by 15 March 1993 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1. Article 3 This Decision shall enter into force on 15 March 1993. Article 4 This Decision is addressed to the Member States. Done at Brussels, 10 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 268, 14. 9. 1992, p. 54.